Order entered November 7, 2019




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-19-00607-CV

                                 PETER BEASLEY, Appellant

                                                V.

 SOCIETY OF INFORMATION MANAGEMENT, DALLAS AREA CHAPTER; JANIS
                O'BRYAN; AND, NELLSON BURNS, Appellees

                      On Appeal from the 191st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-1 8-05278
                                            ORDER
       Before the Court are appellant’s October 16, 2019 motion to strike appellees’ brief and

appellees’ October 21, 2019 response; appellant’s October 17, 2019 opposed first supplemental

motion to consolidate appeals; and, appellant’s November 5, 2019 unopposed motion for

extension of time to file amended brief. We rule as follows.

       As we granted appellant’s motion to consolidate appeals on October 17, 2019, we DENY

the first supplemental motion as moot. We also DENY appellant’s motion to strike. We

GRANT the motion for extension of time and ORDER appellant’s second amended brief,

received November 4, 2019, filed as of the date of this order.

       Appellees’ amended brief, if any, shall be filed no later than November 21, 2019.


                                                      /s/    KEN MOLBERG
                                                             JUSTICE